MINISTERE DE L'ÉCONOMIE FORESTIERE REPUBLIQUE DU CONGO

ET DE L'ENVIRONNEMENT Unité * Travail * Progrès
CABINET LH

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE À

Cahier de charges particulier
relatif à la convention d'aménagement et de transformation conclue
entre le Gouvernement de la République du Congo et la Societé
LIKOUALA TIMBER, pour la mise en valeur de l'Unité Forestière
d'Aménagement Betou, située dans la zone (ll {ibenga-Motaba) du
Secteur Forestier Nord.

Article premier : L organigramme général de la Société, joint en annexe. S€
présente de la manière suivante

La

La
La

La

À

_‘ Un poste de Président Directeur Général
Une Direction Générale

Direction Générale comprend

une direction d'exploitation
une direction des industries
une direction commerciale ;
une direction administrative et financière

Direction d'Exploitation comprend

- un service forêt
- un service entretien mécanique
_ un Cellule d'aménagement

Direction des industries cemprend

_ un service de transformation
- un service électronique
- un service de mécanique genérale

Direction administrative €: financiere comprend

- un service administratif : \
- un service du personnel ;

. un service comptabilité
un service production

- un service informatique :

- un service approvisionnement ;
- un service transit;

- un service médical

Les Directions et services sont communs aux deux Unités Forestières
d'Aménagement attribuées à la Société.

Article 2 : La Société s'engage à recruter des diplômés sans emplois en foresterie

Article 3 La Société s'engage, à qualification, compétence et expérience égales. à
recruter en priorité les travailleurs et les cadres de nationalité congolaise

La Société s'engage en outre à financer la formation des travailleurs à travers
l'organisation des stages au niveau local où à l'étranger.

A cet effet, elle doit faire parvenir, chaque année, à la Direction Générale de
l'Economie Forestière le programme de formation

Article 4: La Société s'engage à poursuivre la construction de la base-vie en
matériaux durable selon les normes d'urbanisme, pour son personnel comprenant

- une infirmerie

- un économat

- une école

- un système d'adduction d'eau potable

La base-vie devra être électrifiée et dotée d'une antenne parabolique

La Société s'engage également à construire une case de passage équipée et
meublée pour les agents des eaux et forêts, selon un plan présenté par la Direction
Générale de l'Economie Forestière

Elle s'engage en outre à appuyer les populations à développer les activités agro-
pastorales autour de la base-vie.

Article 5. Les investissemen:s SE chiffrent à FCFA 5.757 000.000 dont
1164.000 000 F CFA d'investissements prévisionnels, définis en fonction des
objectifs à atteindre, aussi bien en matière de production de grumes que de
transformation de bois. Sur UNE période de 5 ans, et 4.593.000000 F CFA
d'investissements déjà réalisés

Le calendrier de réalisation de ces investissements est présenté en annexe

Article 6 : Le calendrier technique de production et de transformation des grumes se
présente comme suit
ue Désignation 2005 n 3006 | 2007 |
D = | |
| |

Production grumes Volume-füt | 100-000 ! 400.000 |_ 100.000 |
Volume | |

commercialisable | 70.000 70.000 | _ 70-000 |

“Grues exports

s

6320 6.320

3207
Grumes entrées usines il 63. 680 | 63.680 | _63 680 |

Production sciages

22288 22288 | 22 2

ciages vents E 14859 | 14.859 | 14.859
Sciages séchés Î 6.429 | 6429| 6.429!
Menuiserie 1 Goo 1000 | 1.000 |

S'agissant de la productio

du volume-füts

n des grumes, le volume commercialisable représente 70%

Après l'adoption du plan d'aménagement durable de l'Unité Forestière
d'Aménagement des nouvelles prévisions de productio!
nouveau calendrier de production

Article 7 La
pourrait être re

coupe annuelle sera de préférence d'un
partie en un ou plusieurs tenants dans le

tels que les montagnes ou les marécages

Article 8 Les
celles indiquée

n seront établies, ainsi qu'un

geul tenant. Toutefois, elle
s zones d exploitation difficile

essences prises en compte pour le calcul de la taxe forestière sont
s par les textes réglementaires en matière forestière en vigueur.

Article 9: Les diamètres minima d'abattage sont cèux fixés dans les textes

réglementaires

en matière forestière en vigueur

Article 10: La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à
villages et campements, plus ou moins permanents do:

responsables
défrichements

de la dégradation des écosystème

l'installation anarchique des
nt les habitants sont souvent
s forestiers tels que les

anarchiques, le braconnage. l8S feux de brousse

Toutefois. lorsque la nécessité se fera sentir. l'installation de nouveaux villages et
campements le long des routes et pistes forestières
l'autorisation de Administration des Eaux et Forêts, après une étude d'impact sur le
milieu, conjointement menée avec les autorités locales

Article 11. Des activités agropastorales seront entrep
des travailleurs. afin de contrôler les défrichements et d'assurer l'utilisation

rationnelle des

Ces activités

terres

ne pourra avoir lieu qu'avec

rises autour des pases-vies

seront réalisées suivant un plan approuvé par la Direction
Départementale de l'Economie Forestière de la Likoual
contrôle de celui-ci

rs

a, qui veillera au Suivi et le

Article 12: Conformément aux dispositions de l'article 19 de la convention, la
Société s'engage à livrer le matériel suivant et à réaliser les travaux ci-après au profit
des collectivités et populations locales et de l'Administration Forestière

A.- Contribution au développement socio-économique départemental de la
Likouala
En permanence

_ livraison chaque année des médicaments à la sous - préfecture de Bétou, à
hauteur de FCFA deux millions cinq cent mille (FCFA 2.500 000)

Année 2005

Août - Septembre

_ assainissement de Bétou, à hauteur de FCFA quinze millions (FCFA 15 000.000)
- assainissement d'Enyellé, à hauteur de F CFA quinze millions (FCFA15.000 000)

Année 2006
2° trimestre

- construction du poste de santé de Betikoumba ;

4° trimestre

- construction du poste de santé de Bolomo
NB: Les constructions des écoles et des postes de santé seront réalisées Sur la

base des plans établi par la Préfecture de la Likouala le coût d'une école est estimé
à F CFA 20.500. 000 et d'un poste de santé F CFA 18.500.000

B.- Contribution à l'équipement de l'Administration Forestière
En permanence

_jivraison, chaque année, de 2000 litres de carburant aux Directions
Départementales de l'Economie Forestières de la Cuvette -Ouest et des Plateaux
so 1000 litres par Direction ; \

Année 2006

1! trimestre

__ Construction de la Brigade de l'Economie Forestière d'Epena, sur la base du
plan établi par la Direction Générale de l'Economie Forestière

4° trimestre

Finition des travaux de construction de la Brigade de l'Economie Forestière
de Betou et de trois cases pour le logement des agents des Eaux et Forêts

Dans le cadre du contrat de transformation industrielle n° 4MEF/DGEF/DSAF-SLRF
du 24 mars 1998, conclu avec le Gouvernement de la République du Congo et la
Société Likouala Timber et abrogé par la présente convention, celle-ci a livré le
matériel et réalisé des travaux au profit des populations locales et de l'Administration
Forestière, dont le détail est présenté en annexe 1

Article 13 : Les dispositions du présent cahier de charges particulier doivent
obligatoirement être exécutées par la société, conformément à l’article 72 de la loi
near 2000 du 20 novembre 2000, portant code forestier

Fait à Brazzaville, le 19 septembre 200%

Pour la Société Pour le Gouvernement

Le Directeur Général, Le Ministre de l'Economie Forestière

\ et de l'Environnement
|

| or

NEA
AT
LL NT
Alessio FUSER Henri DJOMBO

Annexe | : Matériel et travaux réalisés au profit de l'Administration Forestière et
des populations locales dans le cadre du contrat de transformation
industrielle des bois n° AIMEF/DGEF/DSAF-SLRF du 24 mars 1998

A.- Contribution à l'équipement de l'Administration forestière

«Livraison à la Direction Générale de l'Economie Forestière de

trois (03) ensembles informatiques (PC) avec système d'exploitation Window
95 et logiciel Pack office y compris l'onduleur et imprimante ;

une (01) photocopieuse format moyen
trois (03) GPS
F trois (03) machines à dactylographier (mécanique)
quatre (04) presses à briques
- un (01) véhicule de marque Toyota doubles cabines

«Construction partielle de la Brigade des Eaux et Forêts de Betou (logements
des agents et bureaux administratifs :

* Contribution à hauteur de F CFA cing millions (F CFA 5.000.000) au
financement de la formation des agents de la Direction des Forêts et de la
Direction Départementale de l'Economie Forestière de la Likouala en matière
d'inventaire forestier. de cartographie et du SIG

B.- Contribution au développement socio-économique départemental

Contribution à l'achèvement du collège de Betou à hauteur de F CFA cinq
millions (F CFA 5.000 0C0),

Réhabilitation du Centre de Santé intégré de Betou à hauteur de F CFA cinq
millions (5.000.000)

Contribution à l'acquisition d'un émetteur de la Préfecture de la Likouala
(E CTA 6.000.000)

___ Trois cents (300) tables bancs à la Préfecture de la Likouala

__ Financement des travaux de la boucle de la Likouala à hauteur de F CFA
pen millions (F CFA 30.000.000) À
\\

Annexe 2 : Investissements déjà réalisés

1.- Exploitation forestière

N° DESIGNATION

71 BULL CAT :
2 BULL CAT N°1

60 000 000,

__ 95 000 000

73 BULL CAT N°2

4 BULL CAT N°3 :
5 : BULL CAT N°4 |D7G 100 000 000!
T6 BULL CATNS CT 102 000 000 |
7 BULL CAT N°8 ÎD7G 120 000 000
8 BULL CAT N°7 ACTES 120 000 000 :
9 BULLCAT (07H 20 000 000
40 BULL CAT _____|n6D 50 000 000 !
11. DEBARDEUR N°1 E28B [75000000
(12 DEBARDEUR N°2 _ ÏE28 |__90 000 000
_13/ DEBARDEUR N°3 528 [80 000 000
:14_ DEBARDEUR N°4 |5288 : _80 000 000
‘15. CHARGEUR CAT __ Tosoc 120000 000
16 CHARGEUR EH 19660 —_ 80 000 000
17 CHARGEUR CAT 100 000 000

18 CHARGEUR CAT

19 CHARGEUR CAT

20 CHARGEUR CAT

21 CHARGEUR CAT

60 000 000

40 000 000

7 50000 000 |

30 NIVELEUSI
31 NIVELEUSE FIATALIS_

80 000 000

70 000 000.

50 000 000

__1260EH97
“40 _IVECO EUROTRAKER N°1 __|260EH34 jt
AT IVECO BENNE N°4 |330.364 7720 000 000
42. iVECO BENNE N°2 330364 7 _ 22.000 000.

330.364

43 VECO BENNE N°3
sw

44] LAND CRUISER N°1 HZJ79L.TJMRS | 15 000 000! _2002
{45 LAND CRUISER N°2 HZJ79L TJMRS | 15000000, 2002
46 LAND CRUISER N°3 | HZJ79L TJMRS 29 000 000
47: HILUX N°1 |LM166 10 000 000
:48 [HILUX N°2 LM166 10 000 000! 20087 E
149 | HILUX N°3 LM166 Il 10 000 000 | 2003 i
50 RENAULT RERAX N°1 [350 34T6X4 | 60 000 000 2003 i
51 RENAULT RERAX N°2 [350.3416X5 | 60 000 000 2003 É
52 | RENAULT RERAX N°3 |350.34T6X4 60 000 000 _2003
Î 2 647 000
eh . Total 000. . L
2.- Transformation
DESIGNATION QUANTITE l VALEUR ANNEE D'ACQUISITION
Scie de tête | 2 385 000 000 =
Automation 2 112 000 000 : 22003
monolames 4 137 000 000 __de 2001 a 2002
ébouteuses _ 2 __40 000 000 de 2001 a 2002
[scie de repnse 1 50 000 000 2000
scie horizontale 1 100 000 000 ; 2002 :
Aspiration 1 112 000 000 2004
Chaudière l 1 80 000.000 _2004
Séchoirs . 4 220 900 000 2004
Affüteuse 2 [40500000
_Hangars (cimente} 320 000 000 .
Païsn Lo ______f5 000 000
groupes . 80 990 000 Li
_assainissement site 125 000 000

120 000 000 |

Menuiserie

30 00 000

Annexe 3 : Investissements prévisionnels

“DES'SNATION 2005 = 2006 2007 .
: QTE | VALEUR QTE VALEUR | QTE | VALEUR | QTE
| | | |

raboteuse 2 | 150.000. 000 1 75.000 000! 0 | lo

Camion 4 | 145000.00 2 70.000.000! © | & 70 000 900
Véhicule 4 | 29 000. 000 1 29 000 090! 1 | 29 000.000! 1 29 000 000
Séchoir 4 220. 000. 000 4 220.000 000, 4 | 220 000.000! 4 220 000. 000
Groupes 1. 60 000. 000 2 60.000 000! 0 E 60 000 900
Engins Lourd o | 1 120.000 000! 1  |120.000.000 1 120 000 090
Hangar 600m | 30.000 000 3500m° 200 000.000! D |

igne de scie | 1 300 000.000! 0 | lou 300.000 099
bennes i 3 go. 000. 060 |

Route missa 49 KM 700. 000. 000 |

Sie Missa H 150 000.009 1

Annexe 4 : Détail des emplois

: DESIGNATION l EMPLOIS À CREER | TOTAL TT

| 2005 | 2006 2007 2008 |

14.- DIRECTION GENERALE

T T

Directeur Général l 1 À l

| Directeur Général Adjoint ! 11 Î [ (

Directeur Administratif et Financier ! 1i | Î

Administrateur 1

{ Chef du Personnel 1
Chef Comptable 1

Comptable 1

Caissière 1

Gestionnaire 1

Secrétaire administratif | 1
1

2

4

1

1

| Commis bureau solde

: Commis bureau

“informaticiens

_ Opérateur radio

Médecin chef de centre médical
_infirmier 1
Sage femme | a
Chauffeur lraison Ë
Sous-total 22

2.- EXPLOITATION
2.1.- PROSPECTION

Responsable Cellule î | | | 1
d'Aménagement___ h
Homologue du responsable de la 1 D : 1
Cellule d'Aménagement
“Chef d'Aménagement Adjoint chef | 1 i |
Prospection
Chef Prospection _
_Pointeur, chef d'équipe
. Boussolier _
_compieurs |
Pointeur |
‘ Layonneur |
Guide 1
: Chasseur | d EE
=
1

CEE

sl

2.2.- PRODUCTION FORESTIERE

Directeur d'Exploitation ( |
Directeur d'Exploitation Adjoint j.
Chef de Production i

. Conducteurs bull 1
Aides Conducteurs bull
” Honducteur Tracteur à pneus
Aides conducteurs 528
_Abatteurs
Aide abatteurs
_Commis abattage
Commis d'ététage
Commis débardage
Tronçonneurs
Aides tronçonneurs
Marqueurs
Chef de parc
Chef des équipes
Layonneurs __
Commis bureau chiffres
Conducteurs niveleuses
_\ides Conducteurs niveleuses
Chauffeurs grumiers
Aides Chauffeurs grumiers
“Chef roulage :
Réparateur scie Si
Chauffeur benne
“Aide Chauffeur benne
Chauffeur citerne
Pompiste
_Aide mécanicien
À Cryptoligeur
_chasseur_
Suus-total_ 7

V-

wlalulno|-|s|0|-|-|=

alulwlelwln|-|-1RlR elec

CES

|
I
|

|
|
|

àl-

3.- SCIERIE

hef de scierie É
ochef de scierie 1
“Chef séchoir . 1
Chef affüteur 1
Adjoint chef affüteur 1
Chef de Production l ci _ En
1
î
A4
_1

‘Chef de Parc Débités
Chef de Parc à grumes _

Chef coliseurs
ommis de bureau

| Commis cubeurs A

| Commis Parc à grumes 3

Commis Parc débutés 3

| Commis Parc 2

Aide commis cubeur 1

| Marqueur 1

Marqueur Parcs 3

! Scieurs 6
: Scieurs multilames 3!

3

1

3

5

3

4

8

1

î

! Scieurs de reprise |

| Scieur scie horizontale |

laides Scieurs Î

. Déligneurs (

Ebouteurs (

[ Mécaniciens
_Affûteurs

—; Soudeur : !

Tôlier |

Electriciens 3
_Conducteurs È | 8
Tronçonneurs 3
Cercleurs _— | 2
6

2

Coliseurs
Magasiniers
Trieurs Î 2
[Trieur ébouteur
_nides mécaniciens
_Aides électriciens
Aide conducteur 1
:Manœuvre séchoir 1 1
Manœuvres : Î 7 LI C7
Sous-total : 128 Î 149

ef magasin central

: Chef mécano lourd |
Chef mécano engins légers (
‘Commis de bureau Ï
Mécaniciens Î
Soudeurs |
'ourneul

Electricien auto ñ
Vulcanisateurs
_Centraliste |
Magasiniers |
| conducteur
, chauffeur
Pompiste
RS

|
|
|

RAR ON SRANEORERE

{Aides mécaniciens

Aides électricien auto

Aide réparateur scie sthil

Aide soudeur

l'Aide tourneur

| Aides pompiste
Sous-total h 3

ÉciEN PEN RE

5.- MENUISERIE

TChef construction, menuiserie et | 1 ï I l : l
gardiennage l |
Menuisier É

7
Mécanicien 1 1
Aide menuisier . 2 : 2

| Sous-total 5

6.- CONSTRUCTION

Maçon_ 1

1
. Charpentiers 2
Ferrailleurs _ 2

Plombier 1
[Aide maçon 5
Aides Plombiers 3
Aide charpentier 1
7

1

8

Aide peintre
_ Aide magasinier Ï
Sous:total 2

ñ &
Lavandière L 3 =
Hygiéniste L_2 ET 2
Gardes meubles L 2. 2
_Domestiques 4 : £<
Jardinier |  _ 1 oo 1
Gardiens ENRREE — E]
Sous-total ss 29. : es l 29
8.- GARDIENNAGE
Ecogarde 20 20
TOTAL | 370 A1] CI : 390

- 1) .?
519104 2018S

OK
:

uopauua 2914

1$

ap 29:

Service administratif

| Service du personnel

| Service comptabilité

Service production

| Service informatique

a ——

Service approvisionnement

Service transit

Éesruira ira

19 DAUBAIS UP V

exouuy

{noyeg) 12quIL-EJENONIT 8191908 e] p e12u99 ouweiBiueBio :
